     Case 2:18-cv-01677-RFB-BNW Document 11 Filed 07/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    WENDELL DWAYNE O’NEAL, et al.,                     Case No. 2:18-cv-01677-RFB-BNW
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    ZURICH INSURANCE COMPANY, INC.,
      et al.,
13
                                       Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 7] of the

16   Honorable Brenda N. Weksler, United States Magistrate Judge, entered September 10, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by September 24, 2019. No objections have been filed. The Court has reviewed the record in this

27   case and concurs with the Magistrate Judge’s recommendations.

28   ...
     Case 2:18-cv-01677-RFB-BNW Document 11 Filed 07/02/20 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 7] is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Plaintiff’s complaint (ECF No. 1-1) is DISMISSED
 4   without prejudice in order for Plaintiff (1) to file an amended complaint solely on his own behalf,
 5   and/or (2) to retain an attorney to represent Thirteenth Dimension, who should determine what
 6   claims, if any, to pursue on behalf of Thirteenth Dimension.
 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File Amended
 8   Complaint (ECF No. 9) is granted. Plaintiff shall have until July 31, 2020 to file his amended
 9   complaint. The Clerk’s Office shall file Plaintiff’s [ECF No. 9-1] Amended Complaint.
10
            DATED: July 2, 2020.
11
12                                                        _____________________________
13                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
